Case 1:21-cr-00298-KAM Document 8 Filed 06/30/21 Page 1 of 1 PageID #: 60
                                                                Clerk’s Office
                                                                Filed Date: 6/30/21

                                                                U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF
                                                                NEW YORK
                                                                BROOKLYN OFFICE
